Peck, J.,
delivered the opinion of the court:
The claimant, Theodore Koester, a resident of the city of Charleston, South Carolina, seeks to recover the net proceeds of -five bales of upland cotton, which were his before the month of March, 1865, and which were then taken from him by the forces of the United States, sold and converted into money, which is now in the treasury of the United States. He claims #1,487.
This claimant proves that he purchased the cotton in 1863, and retained possession of it until it was taken from him in March, J 865, by the forces of the United States. The cotton was reported by him to Mr. Pillsbury, who was a treasury agent. Subsequently, “an officer and soldier, with a dray,” took the cotton away.
The report of the quartermaster, or other party in charge of cotton at Charleston, in connection with the present claim, as shown to us by official documents, is as follows :
“ T. Koester: March 16. No. 113. Five bales cotton at No. 49 Smith street. April 6, stored at custom-house, 5 Up.
“A thorough Union man, a poor shoemaker, whose wife carried with her own hands, and walked two and a half miles nearly every day, provisions for Union prisoners at the race-course; taking bread from her own table and using it, without pay.”
Mr. Koester, by other proofs, shows his fidelity to the government of the United States, which fully controverts any idea that he gave aid or comfort to the rebellion. Mr. Charles J. Quimby testifies as follows, about the good conduct of Koester:
“ I know Mr. Koester; I knew him all during the war; I know him to be an uncompromising Union man, if there was one. I have known him to take the victuals off from his own table to give to the prisoners at the race-course at Charleston; and his wife used to walk *97three miles with victuals for them. My wife used to make a half bushel of biscuits every day for the Union prisoners, and his wife used to walk three miles a day to take them to the prisoners. I know he had five bales of cotton, for he lived next door to me, and I saw it in his possession for over a year before the evacuation of Charleston.”
Another witness says : “ I have known Koester six or seven years $ lived in the same house with him through the war, and talked with him every day about it. He never was in favor of the rebellion. My opinion is that there was no man in this city (Charleston) more Union than he was. He did a heap for the prisoners ; sent out provisions and clothing to them by his wife.” This witness also says that Koester had five bales of cotton in the house about three years before the federal army came to Charleston.
With such proofs before us, it is clear that the claimant should have a judgment for the sum of $656, being the net proceeds of his five bales of upland cotton, as found by the report of the Secretary of the Treasury in that behalf.